UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 31, 2016 Dolphin Digital Media, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 0-50621 86-0787790 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2151 Le Jeune Road, Suite 150-Mezzanine Coral Gables, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (305)774-0407 Registrant’s facsimile number, including area code: (954) 774-0405 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Item 3.02Unregistered Sales of Equity Securities. On May 31, 2016, Dolphin Digital Media, Inc., a Florida corporation (the “Company”), entered into substantially identical debt exchange agreements (the “Agreements”) with certain private investors (the “Investors”), pursuant to which the Company issued and sold to the Investors in a private placement (the “Placement”) an aggregate of 846,509 shares of the Company’s common stock, par value $0.015 per share (the “Shares”), in exchange for the cancellation of an aggregate amount of $4,732,540 in currently due and outstanding debt and interest, under certain notes held by the Investors, at an exchange rate of $5.00 per Share. The Company issued the Shares in reliance upon the exemption from registration provided by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D promulgated thereunder. Each Investor represented to the Company that such Investor was an “accredited investor” as defined in Rule 501(a) under the Securities Act and that such Investor’s Shares were being acquired for investment purposes.The Shares have not been registered under the Securities Act and are “restricted securities” as that term is defined by Rule 144 promulgated under the Securities Act. The foregoing description of the Agreements is only a summary and is qualified in its entirety by reference to the full text of the Form of Debt Exchange Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Form of Debt Exchange Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOLPHIN DIGITAL MEDIA, INC. By: /s/Mirta A. Negrini Mirta A. Negrini Chief Financial and Operating Officer Date: June 3, 2016 EXHIBIT INDEX Exhibit No. Description Form of Debt Exchange Agreement
